J-S44044-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.S., a Minor           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA


APPEAL OF: M.S., Father                          No. 3456 EDA 2015


            Appeal from the Decree entered October 14, 2015,
          in the Court of Common Pleas of Philadelphia County,
               Civil Division at No(s): 51-FN-389808-2009,
                          CP-51-AP-0000682-2014


IN THE INTEREST OF: N.R.S., a Minor         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA



APPEAL OF: M.S., Father                          No. 3457 EDA 2015


            Appeal from the Decree entered October 14, 2015,
          in the Court of Common Pleas of Philadelphia County,
               Civil Division at No(s): 51-FN-389808-2009,
                          CP-51-AP-0000683-2014
J-S44044-16


IN THE INTEREST OF: K.M.S., a Minor              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA



APPEAL OF: M.S., Father                               No. 3458 EDA 2015


                Appeal from the Decree entered October 14, 2015,
              in the Court of Common Pleas of Philadelphia County,
                   Civil Division at No(s): 51-FN-389808-2009,
                              CP-51-AP-0000684-2014

BEFORE: FORD ELLIOTT, P.J.E., STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                             FILED JUNE 08, 2016

      M.S. (“Father”) appeals from the Decrees granting the Petitions filed

by the Philadelphia County Department of Human Services (“DHS” or the

“Agency”) to involuntarily terminate his parental rights to his son, M.S. (born

in December 2002), and daughters, N.R.S. (a/k/a N.S., born in August

2004), and K.M.S. (a/k/a K.S., born in October 2006) (collectively, “the

Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2),

(5), (8), and (b).1 We affirm.

      In its Opinion, the trial court set forth the relevant history of this case

as follows:

      On September 10, 2013, DHS received a General Protective
      Services (GPS) report alleging that the family lacked appropriate
      and stable housing.      Furthermore, the report alleged that


1
  The trial court’s October 14, 2015 Decrees provide that Father’s parental
rights are terminated pursuant to section 2511(a)(1), (2), (5), (8), and (b),
but the trial court Opinion, entered on January 20, 2016, states that Father’s
parental rights were terminated pursuant to subsection (a)(1), (2), (8), and
(b). See Trial Court Opinion, 1/20/16, at 2-5 (unnumbered).
                                      -2-
J-S44044-16


     [F]ather was transient, unable to provide for the [C]hildren[,]
     and may abuse drugs and alcohol.           The mother, [D.Z.
     (“Mother”),] died in 2012. The report also alleged that paternal
     aunt and uncle were willing to care for the [C]hildren[;]
     however, they needed financial support.        The report was
     substantiated.

     DHS subsequently learned that the [C]hildren all have a history
     of truancy.

     On September 12, 2013, DHS obtained an Order of Protective
     Custody (OPC) for the [C]hildren and placed them in the care
     and custody of the paternal aunt and uncle[,] where [the
     Children] currently remain.

     A shelter care hearing was held on September 13, 2013[,]
     before the Honorable Jonathan Q. Irvine.      Judge Irvine
     adjudicated the [C]hildren dependent and committed them to
     the care and custody of DHS.

     The matters were listed … before judges of the Philadelphia
     Court of Common Pleas -- Family Court Division -- Juvenile
     Branch pursuant to section 6351 of the Juvenile Act, 42
     Pa.C.S.A. § 6351, and evaluated for the purpose of determining
     or reviewing the permanency plan of the [Children].

     In subsequent hearings, the [Dependency Review Orders] DRO’s
     reflect the [trial c]ourt’s review and disposition as a result of
     evidence presented, primarily with the goal of finalizing the
     permanency plan.

     On December 3, 2014, DHS filed termination [P]etitions.

Trial Court Opinion, 1/20/16, at 1-2 (unnumbered).

     On October 14, 2015, the trial court held an evidentiary hearing on the

termination Petitions. At the hearing, DHS presented the testimony of Harry

Allen (“Mr. Allen”), the Director of Outpatient Services at Northeast

Treatment Center (“NET”), as an expert in the area of child and adolescent



                                   -3-
J-S44044-16


family treatment, via telephone. See N.T., 10/14/15, at 6-13. Mr. Allen is

the therapist for the Children at NET. Id. at 13.

      Mr. Allen testified that the Children were referred to the Community

Umbrella Agency (“CUA”), Associacion Puertorriquenos en Marcha (“APM”),

in December of 2013, and he provided direct treatment to them. Id. Mr.

Allen stated that, in the therapy that he provides for the Children, he allows

them to take the lead, as they have experienced traumatic issues.      Id. at

13-14. The traumatic issues include exposure to violence; multiple moves

and evictions, often without warning; the death of their Mother; insecure

attachments with both parents; and learning to be hypervigilant for their

own safety because of uncertainty about their future. Id. at 14.

      Mr. Allen testified concerning a report that he prepared, dated

September 24, 2014, in which he expressed concern that, in his two years of

working with the Children, there had not been any change in Father. Id. at

14-15.    Mr. Allen stated that Father’s access to the Children has been

progressively restricted because of Father’s lack of follow-through.   Id. at

15.   Mr. Allen explained that, initially, Father had two-hour visits with the

Children at APM and unlimited phone calls.     Id. at 15-16. After Mr. Allen

worked with the Children for three to six months, Father’s phone calls

became very erratic, and the roles reversed, such that the Children worried

about Father.   Id. at 16.   At the next meeting regarding Father’s Family

Service Plan (“FSP”), Father was restricted to placing phone calls to the


                                     -4-
J-S44044-16


Children at a specific time. Id. Father failed to make the calls. Id. When

they did not hear from Father, the Children experienced anxiety that was

difficult for them and their foster parents to manage. Id. At the next FSP

meeting, Father’s phone calls were eliminated, and his visits were restricted

to one hour.      Id.   Mr. Allen’s greatest concern is that there has been no

change in Father’s prognosis, and no change in Father’s relationship with the

Children. Id.

     In January 2015, Mr. Allen advised Father that he should not promise

the Children that they would be reunited at the next court date, as Father’s

false promises caused increased anxiety and behavioral issues for the

Children.   Id. at 17.     Subsequently, the Children informed Mr. Allen that

Father again promised them that they would be reunified at the next court

hearing date, which increased their anxiety and worsened their behavior.

Id. The following week, the Children reported to Mr. Allen that Father stated

that they would be reunified not at the next court hearing date, but at the

following hearing date. Id. at 17-18. Mr. Allen told Father that he could not

work with Father, because Father did not comply with Mr. Allen’s instruction

not to make such promises. Id. at 18.

     M.S. and N.S. are diagnosed with Post Traumatic Stress Disorder

(“PTSD”).   Id.    K.S. is diagnosed with Generalized Anxiety Disorder.    Id.

Mr. Allen believes that Father is unable to care for the Children’s needs and




                                       -5-
J-S44044-16


provide a healthy structure for the Children, in consideration of their

diagnoses. Id.

      Mr. Allen recommended a decrease in the length of his visits with the

Children, from two hours to one hour, because, while the Children were

anxious to see Father, nothing occurred at the visits. Id. Mr. Allen met with

Father twice. Id. at 19. Father did not reach out to Mr. Allen until the court

hearing in December 2014, when the FSP first changed from reunification to

adoption.   Id. at 19-20.       Mr. Allen testified that the Children’s foster

parents, their paternal aunt and uncle, are able to provide for the Children’s

specialized needs, and provide a healthy structure for the Children. Id. at

20.   Mr. Allen has seen dramatic improvements in the Children’s behavior

and emotional health since they have resided with their foster parents. Id.

He stated that, when the Children were placed with their foster parents and

began treatment with him, they were not used to having structure. Id. at

20-21.   Mr. Allen explained that the foster parents have worked with the

Children to provide structure, which they previously had lacked because of

multiple moves and evictions. Id.

      Mr. Allen stated that the Children now take pride in their own well-

being.   Id. at 21.   M.S. has shown Mr. Allen his summer reading list and

awards he has won in baseball. Id. M.S. has made the honor roll in school

on his own initiative.    Id.   Mr. Allen explained that the foster parents’

expectation that the Children can be successful has fostered the Children’s


                                      -6-
J-S44044-16


confidence in their own success. Id. The Children appear to have a bond

with their foster parents. Id. at 22.

      On cross-examination by the child advocate, Mr. Allen stated that the

Children had experienced thirteen evictions, attended five different schools,

and were exposed to domestic violence between their parents and the

parents’ paramours. Id. N.S., who has PTSD, had a self-injurious behavior

of biting herself when she first went into foster care.    Id. at 22-23.    The

initial FSP plan provided that Father would not be included in the Children’s

therapy, but he would call them. Id. at 23. After the FSP plan was changed

to adoption, Father requested family therapy, which was no longer an

option. Id. at 23-24. Father minimized the Children’s need for shelter and

denied the impact/existence of his mood changes.           Id. at 24.    Father

instructed the Children not to speak with Mr. Allen.       Id. at 24-25.    The

Children exhibited anxiety and hesitation in speaking with Mr. Allen. Id. at

26.

      When Mr. Allen first met with M.S., the child exhibited aggression

toward his siblings, which does not continue today.       Id. at 27.   Mr. Allen

attributes M.S.’s aggressive behavior to his biological parents, and attributes

his improvement to therapy for PTSD. Id. at 27-28. Mr. Allen testified that

M.S. is not on medication. Id. at 28. He further testified that the Children

have learned coping skills to delay their “flight or fight” responses. Id. at

28.   Mr. Allen opined that the Children look to their foster parents for


                                        -7-
J-S44044-16


stability and love.   Id. at 28.   He believes that it would be in their best

interests to remain with their foster parents, and for their foster parents to

adopt them. Id. at 28-29.

      On cross-examination by Father’s counsel, Mr. Allen explained that his

therapy approach is indirect, and that the Children drive the pace of the

therapy. Id. at 29. Mr. Allen has observed the Children interact with their

foster parents on a weekly basis, as the foster parents bring the Children to

the therapy sessions, and sometimes are included in the therapy sessions.

Id. at 29-30.   Mr. Allen stated that the Children have positive interaction

with their foster parents.    Id. at 30.    At first, the therapy focused on

assisting the Children in connecting and feeling safe in the foster parents’

home with the foster parents’ two children. Id. At the time of the hearing,

the therapy focused on maintaining the Children’s momentum, as they have

been outstanding students. Id. at 30-31. They excel in multiple activities,

and they have formed age-typical relationships and friendships. Id. at 31.

      Mr. Allen has not observed the Children interact with Father, as it is

not within his role as their therapist. Id. He opined that family therapy with

Father would not have benefitted the Children at the time of the change in

the FSP goal to adoption. Id. at 31-32. While Mr. Allen believes that family

therapy with Father would have been beneficial prior to the goal change,

Father had to initiate such therapy, and he failed to do so. Id. at 32. Mr.

Allen opined that the case was not appropriate for family therapy with


                                     -8-
J-S44044-16


Father, because the foster parents were involved with the Children’s

therapy, not Father. Id. at 32-33.

     Next, DHS presented the testimony of Alexander Pagan (“Mr. Pagan”),

who is employed by APM and maintains the case record for the family. Id.

at 34.      Mr. Pagan testified that DHS became involved with the family

because of the family’s unstable housing and inability to care for the

Children.    Id. at 35.     Mr. Pagan explained that DHS had concerns about

drugs and alcohol in the family, and the Children’s truancy. Id. at 35-36.

Initially, Mr. Pagan called Father on the phone, and he had a Single Case

Plan (“SCP”) meeting with Father on July 13, 2013. Id. at 36. Father was

also present at the SCP meetings on October 17, 2013, and March 28, 2014,

and he was aware of his objectives. Id. at 37. Father’s objectives were to

attend   the    Achieving    Reunification   Center   (“ARC”)   program,   obtain

employment, apply for housing, provide a housing lease to his CUA-APM

worker, meet mental health objectives, and provide documentation of his

employment. Id. at 37-38. The objectives have not changed.2 Id. at 38.

     Father was referred to ARC, but DHS and CUA did not provide

assistance with his mental health objective.      Id.   Father did not complete

any mental health program before DHS filed the termination Petitions on


2
  Upon questioning by the trial court, Mr. Pagan clarified that, when the case
first came to DHS, the Clinical Evaluation Unit (“CEU”) determined that
Father did not have to attend drug or alcohol treatment. Id. at 44. The
Children were adjudicated dependent, and came into DHS care on
September 30, 2013. Id.
                                       -9-
J-S44044-16


December 3, 2014. Id. at 39. Father completed mental health treatment in

2015. Id. The status of Father’s housing is unknown, as he has refused to

provide Mr. Pagan with an address. Id. At the time of the hearing, Father

had obtained employment. Id. at 40.

      Father has one weekly, supervised visit with the Children between

4:00 p.m. and 5:00 p.m. Id. Between July 1, 2015, and October 14, 2015,

Father missed four or five visits. Id. at 40-41. He sometimes leaves visits

early and/or arrives late.     Id. at 41.          Father has never requested

unsupervised visits with the Children.       Id.   Mr. Pagan has observed the

visits, and noticed that Father will have sidebar conversations with other

parents from the parenting class.   Id.      At times, Father engages with the

Children, and there is conversation between the Children and him.       Id. at

41-42. Father has not been involved with the Children’s schooling. Id. at

42.   Mr. Pagan attributes the Children’s success in school to the foster

parents. Id.

      Mr. Pagan has observed the interactions between the Children and the

foster parents as a loving, caring, bonded relationship.     Id. M.S. looks to

the foster parents for love, comfort, care, and support.       Id. at 43.   Mr.

Pagan stated that the termination of Father’s parental rights would not cause

M.S. to suffer permanent emotional harm. Id. Mr. Pagan believes that the

termination of Father’s parental rights is in M.S.’s best interests, so that

M.S. may be adopted by his foster parents. Id.


                                    - 10 -
J-S44044-16


         Mr. Pagan testified that N.S. has a positive, loving, caring, and bonded

relationship with her foster parents. Id. at 44-45. N.S. looks to her foster

parents as her primary caregivers.        Id. at 45.   Mr. Pagan stated that the

termination of Father’s parental rights would not cause N.S. to suffer

permanent emotional harm. Id. Mr. Pagan believes that the termination of

Father’s parental rights is in N.S.’s best interests, so N.S. may be adopted

by her foster parents. Id.

         Likewise, Mr. Pagan testified that K.S. looks to her foster parents for

love, comfort, care, and support. Id. at 45-47. Mr. Pagan stated that the

termination of Father’s parental rights will not cause K.S. to suffer

permanent emotional harm. Id. Mr. Pagan opined that the termination of

Father’s parental rights is in K.S.’s best interests, so K.S. may be adopted by

her foster parents.       Id.     When Mr. Pagan last saw the Children on

September 28, 2015, they were safe, and their needs were being met. Id.

at 46.

         On cross-examination by the child advocate, Mr. Pagan clarified that

the Children would not suffer irreparable harm upon the termination of

Father’s parental rights.       Id. at 46-47.    Father had been referred to ARC

several times, and discharged several times, but only recently completed or

attended some of the classes. Id. at 47. Father had recently attended, but

not completed, a parenting class, did not have housing, and was discharged

from ARC in June 2013, for failing to participate in a parenting class. Id. at


                                        - 11 -
J-S44044-16


47-48. Although Mr. Pagan told Father that housing remained a goal, and

explained why it was important for Father to show Mr. Pagan where he

resides, Father refused to give Mr. Pagan his address. Id.

      On cross-examination by Father’s counsel, Mr. Pagan stated that

Father has completed housing classes at ARC, and that he supervised ten

visits between Father and the Children.        Id. at 49.     On a number of

occasions, Father’s visits were cancelled because Father was more than

fifteen minutes, per the policy of APM.      Id. at 49-50.   The foster parents

presented the Children for the visits in accordance with a schedule. Id. at

50.

      Father testified that he only once told the Children that they would be

reunified at the next court date, as that was his impression, and that he has

complied with the instruction not to make such promises. Id. at 52. Father

stated that he travels two and one-half hours by bus for the visits, and that

he was late to visits once or twice, missing the fifteen-minute grace period

by two minutes both times, because of a fluctuating bus schedule.          Id.

Father stated that on one recent occasion, he had to leave a visit early to

make it on time to his parenting group session. Id. Father stated that his

visits had been canceled five or six times recently, and it was not his fault.

Id. at 52-53.   Father described his visits with the Children as great, with

hugs between the Children and him.        Id. at 53.   Father testified that he

speaks with the Children about their involvement in sports, plays cards and


                                    - 12 -
J-S44044-16


board games with them, and takes them to the store to buy food.               Id.

Father stated that the Children fear the response from their foster mother if

they interact with him during visits. Id.

      On October 14, 2015, the trial court involuntarily terminated Father’s

parental rights to the Children, pursuant 23 Pa.C.S.A. § 2511(a)(1), (2), (8),

and (b).

      On November 9, 2015, Father timely filed Notices of appeal, along with

Concise Statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On December 7, 2015, this Court, acting sua sponte,

consolidated the appeals.

      Father raises the following two questions for this Court’s review:

      1. Did the [t]rial judge rule in error that [DHS] me[t] its burden
      of proof that Father’s parental rights to [his] children should be
      terminated[?]

      2. Did the trial court rule in error that the termination of Father’s
      parental rights would best serve the needs and welfare of the
      [C]hildren[?]

Father’s Brief at 3.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
      are supported, appellate courts review to determine if the trial

                                     - 13 -
J-S44044-16


     court made an error of law or abused its discretion. Id.; R.I.S.,
     6 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has been
     often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., 34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely,
     838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
     reversed for an abuse of discretion only upon demonstration of
     manifest unreasonableness, partiality, prejudice, bias, or ill-will.
     Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     The burden is upon the petitioner to prove, by clear and convincing

evidence, that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover,

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

                                    - 14 -
J-S44044-16


      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     We will focus on subsection 2511(a)(1) and (b), which provide as

follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      Father contends that DHS did not meet its burden of proof, as there

was evidence that he was meeting his FSP objectives. Father’s Brief at 5.




                                     - 15 -
J-S44044-16


Father asserts that he did not need alcohol treatment, and that his main

impediment was housing, which is an economic issue. Id. at 7.

     The trial court found as follows with regard to section 2511(a)(1):

           It is clear from the record that for a period of six (6)
     months leading up to the filing of the Petition for Involuntary
     Termination, [Father] failed to perform parental duties for the
     [C]hildren. The court found by clear and convincing evidence
     that [Father] refused or failed to perform his parental duties.

           In the instant case[, the CUA] social worker established
     [SCP] objectives for [F]ather. The SCP objectives for [F]ather
     were: 1) obtain employment[;] 2) complete parenting classes[;]
     3) complete mental health treatment; and 4) obtain appropriate
     housing. (N.T., 10-14-15, pg[]. 37). The testimony established
     that [Father] failed to complete all of his SCP objectives.
     [Father] did not complete his parenting classes. (N.T., 10-14-
     15, p. 47). Furthermore, [Father] did not complete any mental
     health treatment. (N.T., 10-14-15, p. 39). Lastly, [Father] did
     not obtain appropriate housing. He refused to provide the CUA
     social worker with an address where he resided. (N.T., 10-14-
     15, p. 39).

            A parent has an affirmative obligation to act in his child’s
     best interest. In reference to parental contact, “to be legally
     significant, the contact must be steady and consistent over a
     period of time, contribute to the psychological health of the
     child, and must demonstrate a serious intent on the part of the
     parent to recultivate a parent-child relationship, and must
     demonstrate a willingness and capacity to undertake the
     parental role.” In re D.J.S., 737 A[.]2d 283, 286 (Pa. Super.
     1999) (quoting In re Adoption of Hamilton, 379 Pa. Super.
     274, 549 A.2d 1291, 1295 (1988)).

           In the instant matter, M.S., N.S. and K.S. have been in
     placement care for more than twenty-four months.                The
     testimony established that the [C]hildren are in a stable
     environment and that adoption is in the best interest of the
     [C]hildren. (N.T., pgs. 28-29, and 46). Furthermore, the CUA
     worker testified that [Father] was inconsistent with his visits with
     the [C]hildren. (N.T., 10-14-15, pgs. 40-41). [Father] had


                                    - 16 -
J-S44044-16


      supervised visits with the [C]hildren and he never progressed to
      unsupervised[.] N.T., 10-14-15, p. 41).

Trial Court Opinion, 1/20/16, at 3-4 (unnumbered).

      As the trial court’s factual findings are supported by the record, and

the court’s legal conclusions are not the result of an error of law or an abuse

of discretion, we affirm the trial court’s determination with regard to

subsection (a)(1). See In re Adoption of S.P., 47 A.3d at 826-27.

      Next, we review the termination of Father’s parental rights under

section 2511(b).   This Court has explained that the focus in terminating

parental rights under section 2511(a) is on the parent, but, under section

2511(b), the focus is on the child. In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa. Super. 2008) (en banc).

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles
      such as love, comfort, security, and stability.” In re K.M., 53
      A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481,
      485 (Pa. 1993)], this Court held that the determination of the
      child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.     In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

                                    - 17 -
J-S44044-16


2010). This Court has also has observed that no bond worth preserving is

formed between a child and a natural parent, where the child has been in

foster care for most of the child’s life, and the resulting bond with the

natural parent is attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa. Super.

2008).   It is appropriate to consider a child’s bond with his or her foster

parent(s). See In re: T.S.M., 71 A.3d at 268.

     In addition, in In re: T.S.M., our Supreme Court set forth the process

for evaluation of the existing bonds between a parent and a child, and the

necessity for the court to focus on concerns of an unhealthy attachment and

the availability of an adoptive home:

     [C]ontradictory considerations exist as to whether termination
     will benefit the needs and welfare of a child who has a strong but
     unhealthy bond to his biological parent, especially considering
     the existence or lack thereof of bonds to a pre-adoptive family.
     As with dependency determinations, we emphasize that the law
     regarding termination of parental rights should not be applied
     mechanically but instead always with an eye to the best interests
     and the needs and welfare of the particular children involved.
     See, e.g., R.J.T., [9 A.3d at 1190] (holding that statutory
     criteria of whether child has been in care for fifteen of the prior
     twenty-two months should not be viewed as a “litmus test” but
     rather as merely one of many factors in considering goal
     change). Obviously, attention must be paid to the pain that
     inevitably results from breaking a child’s bond to a biological
     parent, even if that bond is unhealthy, and we must weigh that
     injury against the damage that bond may cause if left intact.
     Similarly, while termination of parental rights generally should
     not be granted unless adoptive parents are waiting to take a
     child into a safe and loving home, termination may be necessary
     for the child’s needs and welfare in cases where the child’s
     parental bond is impeding the search and placement with a
     permanent adoptive home.



                                    - 18 -
J-S44044-16


     [The Adoption and Safe Families Act of 1997, P.L. 105-89]
     ASFA[,] was enacted to combat the problem of foster care drift,
     where children . . . are shuttled from one foster home to
     another, waiting for their parents to demonstrate their ability to
     care for the children. See In re R.J.T., 9 A.3d at 1186; In re
     Adoption of S.E.G., [901 A.2d 1017, 1019 (Pa. 2006)]. This
     drift was the unfortunate byproduct of the system’s focus on
     reuniting children with their biological parents, even in situations
     where it was clear that the parents would be unable to parent in
     any reasonable period of time. Following ASFA, Pennsylvania
     adopted a dual focus of reunification and adoption, with the goal
     of finding permanency for children in less than two years, absent
     compelling reasons. See, 42 Pa.C.S. § 6301(b)(1); 42 Pa.C.S.
     § 6351(f)(9) (requiring courts to determine whether an agency
     has filed a termination of parental rights petition if the child has
     been in placement for fifteen of the last twenty-two months).

In re: T.S.M., 71 A.3d at 268-69.

     Father asserts that the trial court failed to consider the affectionate,

loving bond between the Children and him, and the effect on the Children

from severing that bond.    Father’s Brief at 7.    He also asserts that the

evidence presented at the hearing indicated that there is a close bond

between the Children and him. Id.

     The trial court addressed Father’s claim as follows:

            Pursuant to Section 2511(b), the trial court must take
     in[to] account whether a natural parental bond exists between
     child and parent, and whether termination would destroy an
     existing, necessary and beneficial relationship. In Re C.S., 761
     A.2d 1197, 1202 (Pa. Super. 2000). In the instant matter, the
     testimony established the [C]hildren do not always have an
     appropriate bond with [Father]. (N.T., 10-14-15, p. 15-17).

            The testimony of [the] social worker established that all of
     the [C]hildren have a loving, caring bonded relationship with
     their foster parents, the paternal aunt and uncle…. (N.T., 10-14-
     15, pgs. 43-46). Furthermore, the social worker’s testimony
     established that the [C]hildren would not suffer any permanent

                                    - 19 -
J-S44044-16


      emotional or irreparable harm if [Father’s] rights were
      terminated AND that adoption is in the best interest of all of the
      [C]hildren. (N.T., 10-14-15, pgs. 43-47). Lastly, the therapist
      testified that the [C]hildren look to the foster parents for stability
      and love and it “absolutely” would be in the best interest of the
      [C]hildren to remain with their foster parents. (N.T., 10[-]14-
      15, pg. 28).

            The Trial Court found by clear and convincing evidence
      that [DHS] met [its] statutory burden pursuant to 23 Pa.C.S.A.
      § 2511(a) & (b) (N.T., 10-14-15, pg. 59) and that it was in the
      best interest of the [C]hildren to change the goal to adoption.

            Lastly, in the instant matter, the social worker and the
      therapist testified credibly. (N.T., 10-14-15, pgs. 59-60).

Trial Court Opinion, 1/20/15, at 5 (unnumbered).

      The trial court considered the needs and welfare of the Children, and

set forth its bond-effect analysis.        The trial court also provided an

explanation of why its termination decision was not based on economic

matters that were outside of Father’s control.         The trial court properly

considered the best interests of the Children in rendering its decision that,

although there was evidence of a bond between the Children and Father, it

was in their best interests to sever that bond. See id.; In re: T.S.M., 71

A.3d at 268-269; see also In re Z.P., 994 A.2d at 1125 (stating that a

child’s life “simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.”) Again, as

the trial court’s factual findings are supported by the record, and the court’s

legal conclusions are not the result of an error of law or an abuse of

discretion, we affirm the trial court’s decision with regard to subsection (b).


                                     - 20 -
J-S44044-16


In re Adoption of S.P., 47 A.3d at 826-27. Accordingly, we affirm the trial

court’s Decrees terminating Father’s parental rights.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/8/2016




                                    - 21 -